

117 HR 4102 IH: Native CHamoru Equity Act
U.S. House of Representatives
2021-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4102IN THE HOUSE OF REPRESENTATIVESJune 23, 2021Mr. San Nicolas introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for contracting with Native CHamoru Organizations, and for other purposes.1.Short titleThis Act may be cited as the Native CHamoru Equity Act.2.CHamoru Registry ProgramThe Organic Act of Guam (48 U.S.C. 1421 et seq.) is amended by inserting after section 3 the following:4.(a)There is established under the Office of the Governor the CHamoru Registry Program, which shall keep a database to serve as a genealogy bank to verify Native CHamoru ancestry requirements. The Governor of Guam shall include in the database the name of any individual who submits to the Governor of Guam a request to be included and a copy of the birth certificate of that individual and birth certificates of direct ancestors that demonstrate that one or more of the individual’s direct ancestors resided on Guam before August 1, 1950. (b)Not less than once every 3 years, the Office of Public Auditor shall audit the database established by subsection (a) to ensure the accuracy of the database and that the database is in compliance with the requirements of subsection (a).(c)(1)In this section, the term Native CHamoru means an individual who can document that one or more of the individual’s direct ancestors resided on Guam before August 1, 1950.(2)No residency or blood quantum amount shall be required for an individual to qualify as a Native CHamoru under paragraph (1).(d)The Superior Court of Guam shall have original jurisdiction over all judicial proceedings with respect to the CHamoru Registry Program and the database established by subsection (a)..3.Small business contracting for Native CHamoru Organizations(a)Native CHamoru Organization definedSection 3 of the Small Business Act (15 U.S.C. 632) is amended by adding at the end the following new subsection:(gg)Native CHamoru Organization(1)In generalIn this Act, the term Native CHamoru Organization means any organization—(A)that is a nonprofit corporation that has filed articles of incorporation with the director (or the designee thereof) of the Guam Department of Revenue and Taxation, or any successor agency;(B)that is controlled by Native CHamorus; and(C)whose business activities will principally benefit Native CHamorus.(2)Rule of constructionThe Administrator shall, to the extent practicable, determine whether an organization is a Native CHamoru Organization in the same manner as such determination is made under section 8(a)(15) with respect to Native Hawaiian Organizations..(b)Socially and economically disadvantaged small business concernSection 8(a)(4) of the Small Business Act (15 U.S.C. 637(a)(4)) is amended—(1)in subparagraph (A)—(A)in clause (i)—(i)in subclause (II), by striking or at the end; and(ii)by adding at the end the following new subclause:(IV)an economically disadvantaged Native CHamoru Organization, or; and(B)in clause (ii)—(i)in subclause (II), by striking or at the end;(ii)in subclause (III), by striking the period at the end and inserting , or; and(iii)by adding at the end the following new subclause:(IV)an economically disadvantaged Native CHamoru Organization.; and(2)in subparagraph (B)—(A)in clause (ii), by striking or at the end;(B)in clause (iii), by striking the period at the end and inserting , or; and(C)by adding at the end the following new clause:(iv)Native CHamoru Organizations described in subparagraph (A)(i)(IV) or subparagraph (A)(ii)(IV)..(c)HUBZone small business concernSection 31(b)(2) (15 U.S.C. 657a note) is amended—(1)in subparagraph (E)(ii), by striking or at the end;(2)in subparagraph (F)(iii), by striking the period at the end and inserting ; or; and(3)by adding at the end the following new subparagraph:(G)a small business concern—(i)that is wholly owned by one or more Native CHamoru Organizations, or by a corporation that is wholly owned by one or more Native CHamoru Organizations; or(ii)that is owned in part by one or more Native CHamoru Organizations, or by a corporation that is wholly owned by one or more Native CHamoru Organizations, if all other owners are either United States citizens or small business concerns..(d)FindingsSection 2(f)(1)(C) of the Small Business Act (15 U.S.C. 631(f)(1)(C)) is amended by inserting Native CHamoru Organizations, after Native Hawaiian Organizations,.